Citation Nr: 0835862	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left leg disability.

2.  Entitlement to an effective date earlier than March 21, 
2000, for the award of service connection for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
May 1971.

This matter comes to the Board of Veterans' Appeals on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, dated in 
November 2004 and February 2006.

In January 2008, the veteran offered testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is in the claims folders.  


FINDINGS OF FACT

1.  In a February 2005 decision, the Board denied reopening 
of the claim of entitlement to service connection for a left 
leg disorder.

2.  The subsequently received evidence does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative or redundant of evidence already of record, and/or 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran served in Vietnam.

4.  A regulation providing a presumption of service 
connection for diabetes mellitus, type II, based upon 
exposure to herbicides in Vietnam became effective in May 
2001.

5.  The veteran's initial claim for service connection for 
diabetes mellitus was received by VA on March 21, 2000.

6.  Diabetes initially became evident in November 1998.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for disability of the left 
leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  The criteria for entitlement to an earlier effective date 
for service connection for diabetes mellitus, type II, have 
not been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a previously denied claim of 
service connection for a left leg disability, which has been 
variously characterized over the years as a left hip or leg 
injury.  He also seeks an earlier effective date for the 
award of service connection for diabetes mellitus, type II.  
The Board points out that although the RO reopened the claim 
of entitlement to service connection for a left leg 
disability, and adjudicated the claim on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in October 2005, prior to the 
February 2006 rating decision denying reopening of the claim 
of service connection for the left leg disorder.  As to the 
claim for an earlier effective date for service connection 
for diabetes mellitus, type II, this claim was initiated when 
the RO conducted a special review of the file mandated in May 
2004.  Multiple additional letters providing VCAA notice and 
development information were sent during the course of the 
appeal.  There is no indication in the record or reason to 
believe that the ultimate decision on this claim would have 
been different had VCAA notice been provided at an earlier 
time.

Notice of the type of evidence necessary to establish 
disability ratings and effective dates for the service 
connection clams was provided in March 2006.  In this case, 
the October 2005 VCAA notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denials.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
pertinent VA medical records and private medical records have 
been obtained.  The Board is unaware of any additional 
outstanding evidence that could be obtained to substantiate 
any of the claims.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis or diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Analysis

In the February 2005 Board decision, the Board noted that the 
claim had been denied, and had not been reopened, in multiple 
past rating actions.  Specifically, a June 1984 Board 
decision denied entitlement to service connection for 
residuals of a left hip injury; in a unappealed rating 
decision dated in December 1984, the RO denied service 
connection for residuals of a hip injury; in unappealed 
rating decisions dated in October 1991 and October 1995, the 
RO declined to find that new and material evidence was 
submitted to reopen the claim for service connection for a 
left leg disorder.  

At the time of the February 2005 Board decision, which denied 
service connection for a left hip disorder also identified as 
a left leg disorder, the evidence of record established only 
that the veteran had a diagnosis of a left leg disorder 
dating from years after service.  There was no competent 
evidence of a nexus, or etiological relationship, between any 
present chronic left leg disorder and service.  There was 
extensive evidence prior to the Board decision.  The Board 
noted that the most recent final decision was the rating 
decision issued in October 1995.  It extensively reviewed 
that evidence to determine whether new and material evidence 
had been presented.  Specifically, it reviewed documents 
showing the following:  Service treatment records showed no 
abnormality at entrance or separation examinations but that 
the veteran was seen on one occasion in service in 1969 for 
complaints of left hip pain after a fall two months earlier 
with findings of tenderness only.  Following service, an 
April 1980 VA orthopedic examination report included 
complaints of hip and leg pain but X-rays of the pelvis and 
hips were negative.  X-rays of the hips and pelvis taken in 
1981 were normal.  EMG and nerve conduction studies performed 
in April 1981, and an EMG performed in June 1981, were 
unremarkable.  Buddy statements were to the effect that he 
fell off a tower while stationed in Vietnam, hurting his hip.  
He described having a lot of tenderness in his left leg and 
groin area.  Dr. W.W.H., treated the veteran with 
chiropractic therapy for low back pain and dislocation of the 
left sacroiliac joint in 1982, 1983 and 1984.  

The Board also noted in 2005 that evidence since the last 
final denial included VA and non-VA medical records, 
examination reports and physician's statements, dated from 
1997 to 2003, and the veteran's oral and written statements, 
as well as written statements from his friends and family, 
some duplicative of evidence previously considered by the RO, 
in support of his claim.  A June 1998 VA MRI of the veteran's 
lumbar spine showed a small central disc herniation at L5-S1 
and diffuse disc bulge at L3-4.  An August 2000 VA radiology 
record of a computed tomography (CT) scan of the veteran's 
lumbar spine reflects degenerative disc disease as well as a 
disc bulge at L5-S1, with a slight disc bulge at L4-L5.  In a 
June 2003 VA examination, the examiner found that the current 
low back condition with leg symptoms was not related to the 
l969 injury.  A May 2003 private MRI report of the veteran's 
pelvis/left groin showed a small left inguinal hernia, 
containing fat and small bilateral hydroceles.

The Board found that the evidence added to the file since the 
1995 final decision was not new and material because it did 
not suggest that the veteran had residuals of a left leg or 
hip injury related to service, and the VA and non-VA medical 
records and statements did not support the appellant's 
contentions that such a disorder was incurred in or otherwise 
related to his period of active service.

The evidence submitted after the February 2005 Board decision 
includes an MRI of the lumbar spine dated in August 2005 
showing lumbar degenerative joint changes throughout, as well 
as disc degeneration and bulging.  VA treatment records dated 
through October 2007 show a personal medical history of pain 
in the pelvic region and thigh dating to 1969 in service.  
Testimony before the undersigned Veterans Law Judge in 
January 2008 in which the veteran reiterated that he hurt his 
leg when he fell off the guard tower in Vietnam.  He noted 
that he was scheduled to see an osteopath in February for 
manipulation and also for the left leg.  He explained that he 
felt his femoral nerve entrapment was first treated at VA in 
April 1981.  A record of a private MRI dated in March 2008 
reflects findings consistent with tear of the acetabalubar 
labrum located within the anterior superolateral quadrant of 
the left hip with a small adjacent cyst along the peripheral 
aspect of the hip capsule.  Findings suggested a cam-type 
femoral acetabular impingement syndrome.  Also noted were 
changes suggestive of a degenerative pattern tear of the 
right acetabular labrum in the anterior superolateral 
quadrant as well.  Also noted was degenerative disc disease 
at the L5-S1 level.  

At the time of the 2005 Board decision, which denied 
reopening of the claim of entitlement to service connection 
for leg/hip disorder, the evidence of record established only 
that the veteran had a present left leg/hip disorder but did 
not establish this was related to service or the hip pain or 
reported fall in service.  The evidence did not establish 
that any left leg or hip disability was related to the 
veteran's active service.  The evidence submitted after the 
February 2005 denial similarly does not tend to establish a 
nexus between an in-service injury, or service-connected 
disorder and a current left leg or hip disability.

Additional medical reports have been received since the prior 
decision, but at most, these reports relate to the veteran's 
current condition and do not address a nexus to service or to 
a service-connected disability.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Statements and testimony from the veteran have been received, 
but these cannot be considered new and material as to the 
matter of medical nexus.  Generally, laypersons are capable 
of testifying as to symptoms, but not as to the proper 
diagnosis or date of onset or cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted that, 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108."  Moreover, 
resubmitted lay statements are not new as they were already 
considered.  Also, while the veteran references his left 
femoral entrapment in his testimony dating to 1981, records 
of this treatment have been considered in past denials.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the February 2005 
denial of the veteran's left leg claim is either cumulative 
or duplicative of evidence previously of record or is not 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been received, and reopening of the claim of 
entitlement to service connection for left leg disorder is 
not in order.

Earlier Effective Date Claim

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement the orders of a United States 
District Court in the class action of Nehmer v. United States 
Department of Veterans Affairs.  38 C.F.R. § 3.816.  

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 3.816(b)(1)(i) .  The term covered herbicide 
diseases includes diabetes mellitus, type II.  38 C.F.R. § 
3.816(b)(2).  In May 2001, pertinent regulations were revised 
to include diabetes mellitus in the list of diseases to which 
the presumption of service connection applies for veterans 
who were exposed to Agent Orange while in service.  See 
Disease Associated with Exposure to Certain Herbicide Agents: 
Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified 
at 38 C.F.R. § 3.309(e)).

If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose.  38 C.F.R. 
§ 3.816 (c)(1).  If the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose.  38 C.F.R. § 3.816(c) (2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant, who served in Vietnam during the Vietnam War, 
claims that service connection for diabetes mellitus, type 
II, should be effective from September 1997 because he was 
initially told by a VA nurse at that time that he had 
diabetes mellitus.  

The medical evidence initially shows the presence of diabetes 
mellitus in November 1998.  The record reflects that the 
veteran initially filed a claim for service connection for 
diabetes on March 21, 2000.  Diabetes mellitus was added to 
the list of presumptive diseases in connection with herbicide 
exposure, effective May 8, 2001.  Since the veteran's claim 
was received after May 3, 1989, and prior to the effective 
date of the regulation establishing a presumption of service 
connection for diabetes mellitus, the effective date of the 
award will be the later of the date of receipt of claim or 
the date the disability arose.  38 C.F.R. § 3.816(c) (2).  
Accordingly, the currently assigned effective date of March 
21, 2000, is correct.


ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for a left leg disability is denied.

Entitlement to an effective date earlier than March 21, 2000, 
for the award of service connection for diabetes mellitus, 
type II is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


